EXHIBIT 10(iii)(dd)
Execution Copy
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS THIRD AMENDMENT TO THE EMPLOYMENT AGREEMENT entered into as of
April 16, 2010 (the “Agreement”) by and between Commercial Metals Company, a
Delaware corporation (the “Employer”), and Joseph Alvarado (“Executive”), first
amended as of April 8, 2011 and second amended as of May 26, 2011, is made this
1st day of September, 2011.
RECITALS:
     WHEREAS, the Employer and Executive entered into the Agreement as of
April 16, 2010 and amended the Agreement as of April 8, 2011 and as of May 26,
2011; and
     WHEREAS, the Employer and Executive desire to amend the Agreement in order
to lengthen the initial duration of the Agreement and to increase Executive’s
salary in recognition of Executive’s promotion to the position of President and
Chief Executive Officer of the Employer effective September 1, 2011;
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Employer and Executive agree to further amend the
Agreement as follows:
1. Sections 3. Duration and 6.a. Salary are hereby omitted in their entirety and
the following revised Sections 3. and 6.a. are hereby substituted therefor:

  3.   Duration. This Agreement shall, unless terminated as hereinafter
provided, continue through August 31, 2013. Unless Executive or Employer gives
written notice of his or its intent not to renew this Agreement no later than
ninety (90) days prior to its expiration, this Agreement shall automatically
continue in effect for successive additional one (1) year terms subject to all
other terms and conditions contained herein.     6.   a. Salary. Executive shall
receive an annual base salary of not less than $750,000.00 during the term of
this Agreement. This salary may be increased at the sole discretion of Employer,
and may not be decreased without Executive’s written consent.

2. Except to the extent specifically amended as provided herein, the Agreement
is in all respects ratified and confirmed, and all the terms, conditions and
provisions thereof shall be and remain in full force and effect for any and all
purposes. From and after the date hereof, any and all references to the
Agreement shall refer to the Agreement as hereby amended.
[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



EXHIBIT 10(iii)(dd)
Execution Copy
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  EXECUTIVE       EMPLOYER    
 
                        COMMERCIAL METALS COMPANY    
 
               
/s/ Joseph Alvarado
 
Joseph Alvarado
      By:   /s/ Richard B. Kelson
 
Name: Richard B. Kelson    
 
          Title: Director    

 